Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2005

USA v. Parker
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1458




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Parker" (2005). 2005 Decisions. Paper 1362.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1362


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

      THE UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                   __________

                      No. 04-1458
                      ___________




            UNITED STATES OF AMERICA

                            v.

                 ARTHUR C. PARKER,

                                       Appellant.

                     _____
ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

     District Judge: The Honorable Jerome B. Simandle
                 (Criminal No. 02-220 (JBS))
                        ___________

        Submitted Under Third Circuit LAR 34.1(a)
                   November 3, 2004


  BEFORE: ALITO, BARRY and FUENTES, Circuit Judges

              (Opinion Filed: April 14, 2005)
                      ___________

               OPINION OF THE COURT
                    ___________
FUENTES, Circuit Judge.

       Appellant Arthur C. Parker pled guilty to bank robbery. The District Court

sentenced him to 71 months imprisonment, three years of supervised release and a special

assessment of $100.00. Parker filed a pro se petition pursuant to 28 U.S.C. § 2255 to

vacate the sentence. Harold B. Shapiro, Esq. was appointed counsel pursuant to 18

U.S.C. § 3006A and filed a notice of appeal on Parker’s behalf. Mr. Shapiro then filed a

brief in accordance with Anders v. California, 386 U.S. 738, 744 (1967). Counsel

indicated that there are no non-frivolous issues for appeal. After the Supreme Court

severed and excised § 3553(b)(1) of the federal sentencing statute in United States v.

Booker, 543 U.S. __, 125 S. Ct. 738 (2005), rendering the Sentencing Guidelines advisory,

this Court issued an order permitting counsel to appeal Parker’s sentence and he did so.

       We have carefully reviewed the briefs submitted by Mr. Shapiro, the United States,

and Parker, as well as other matters of record. We conclude, after our own review of the

entire record, that the District Court did not err as to Parker’s conviction. We remand for

re-sentencing.

                                             I.

       Parker, a paranoid schizophrenic, was indicted for one count of bank robbery

under 18 U.S.C. § 2113(a). At his initial plea hearing, defense counsel represented that

Parker had been hospitalized for paranoid schizophrenia and depression and that on

various occasions, including the hearing itself, Parker represents himself as God. In



                                             2
particular, Parker reported that three angels that had accompanied him to earth had

instructed him to rob the bank.

       Defense counsel then summarized the findings of Clinical and Forensic

Psychologist Dr. Gerald Cooke, who performed a number of psychological tests on Parker

and reviewed notes from Parker’s previous psychiatric treatment. Dr. Cooke found that

Parker had a “hint of schizophrenia...now in remission” but was not “currently psychotic,”

“knew right from wrong,” and was “competent to enter a guilty plea.” App. 14, 36-37.

Parker himself not only insisted that he was competent to plea but specifically testified

that he knew robbing the bank was wrong and could result in punishment, and that he

understood the roles of the District Judge, his own attorney, and the Assistant United

States Attorney.

       Nevertheless, in appropriate doubt as to Parker’s competency, the District Court

adjourned this initial plea hearing in order to obtain a copy of the report from Dr. Cooke.

At the second hearing, Judge Simandle found that Dr. Cooke deemed Parker competent

despite profound mental problems in the past; Parker was able to communicate with his

attorney; and Parker knowingly rejected her recommendation that the proceeding be

postponed while investigations into certain bank robberies in Philadelphia were

conducted, even though a sentence in that proceeding could increase any sentence he

might receive for those other robberies. The court accepted Parker’s guilty plea.

                                             II.



                                             3
       Parker could challenge his conviction on the grounds that he was not competent to

plead guilty under 18 U.S.C. § 4241(d). It is undisputed that he was mentally ill and was

not on medication at the time of his plea. Several factors give this Court additional pause

with respect to certain aspects of his competency. Parker made various statements

indicating that he was taking the fall for actions done in concert with angels who were

directing him and that “in a hundred years it won’t matter” because “Judgment Day is

close.” Those statements might suggest that though Parker understood that the

proceeding was intended to adjudicate his guilt and would result in punishment, he did

not appreciate the significance of his guilt or prospective punishment as a sane person

usually would.

       The District Court was apparently sensitive to concerns regarding Parker’s

competency and took specific actions designed to ensure that Parker was in fact

competent to plead. The judge deferred Parker’s plea until he was able to review the

report of Dr. Cooke. He proceeded only after he was satisfied that not only Parker’s own

counsel but also Parker’s psychologist deemed Parker competent to plead.

       The District Court’s judgment is not contradicted by any recent evidence that

would suggest that, at the time of his plea, Parker was not just mentally ill but so mentally

ill as to render him incompetent. The most troubling evidence of mental illness was too

dated to reflect Parker’s capacities at the time of the plea hearing. In light of the above

facts, the District Court’s finding of competency was not plain error. See United States v.



                                              4
Knobloch, 131 F.3d 366, 370 (3d Cir. 1997) (applying plain error standard of review

where defendant did not object before District Court).

       Accordingly, we conclude, as did Parker’s counsel, Mr. Shapiro, that Parker has no

non-frivolous argument with which to challenge his conviction. We therefore affirm the

judgment of conviction. However, having determined that the sentencing issues appellant

raises are best determined by the District Court in the first instance, we vacate his

sentence and remand for resentencing according to Booker.




                                              5